Title: To Benjamin Franklin from Arthur Lee, 27 January 1778
From: Lee, Arthur
To: Franklin, Benjamin


The background of this note was Lee’s dispatch from England to the committee of secret correspondence of June 3, 1776. William Carmichael was supposed to deliver it but did not for more than two years; he and Silas Deane opened it, kept it, and used it, Lee believed, to cause trouble for him. The statement about the episode that Lee enclosed with his note is missing, but he made a copy four weeks later:
“At a meeting of the Commissioners for the United States held at Passi Jany. 26th 1778, Mr. Deane informd Mr. Lee, That he did not open Mr. Lee’s Dispatches That Mr. Carmichael did open them. That Mr. Carmichael was now in possession of the Book in which they were written which Mr. Deane believd he intended to carry with him to America. That Mr. Deane had written for and expected a Copy of them. That they contained a Libel on two of the best men in America, for which Mr. Deane knew one of them to be a man of such spirit, that if he knew it he would come over on purpose to call Mr. Lee to an account for it.

“N.B. Copies of the above were sent the next day to the other Commissioners. Chaillot Feby. 24th, 1778.”
On the day that Lee circulated this statement he also wrote Carmichael, to demand the return of the dispatches and the book. That letter gave an account that is squarely at odds with Carmichael’s and Deane’s. The dispatches, he said, were in a book that “I intrustd seald to your care with the strictest injunctions of Secrecy”; instead Carmichael opened them and showed them to Deane. Lee, Carmichael replied, had learned about the whole affair a few weeks after it happened, had approved of it, and had continued to trust him thereafter. Deane, writing much later, repeated that Lee had long known the fate of his dispatch, and had seemed glad that it had not been sent. If these allegations are true, Lee must have been in bad need of a grievance when he resurrected the issue.
 
Challiot Jany. 27th 1778.
Mr. A. Lee presents his respectful Compliments to Doctor Franklin, and begs the favor of him to revise and certify the enclosed state of facts while they are fresh in his memory, in order to prevent disputes about matters of fact, which Mr. Lee feels to be as unbecoming as it is painful. Mr. Lee wishes to add to the observations on the ingenious theory Dr. Franklin was so good as to explain yesterday that the roots of trees and plants which are deprivd of light are found of all Colours.
 
Notation: Mr. A. Lee to BF. Jany. 27th: 1778.
